UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 6, 2012 PLATA RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-53207 75-3267338 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2911 Park Avenue, Pasay City, Metro Manila, Philippines N/A (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 632-886-788 Former name or Former Address, if Changed Since Last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 –OTHER EVENTS Item 8.01 Other Events. The Board of Directors of Plata Resources, Inc., a Nevada corporation (the “Company”) previously approved a stock dividend of two shares of common stock of the Company for each share of common stock issued and outstanding, subject to necessary regulatory processing and approval by the Financial Industry Regulatory Authority (“FINRA”).The Company has received approval from FINRA to proceed with the stock dividend on March 6, 2012.In accordance with the proposed stock dividend, the Company issued a dividend of two shares of common stock of the Company for each share of common stock issued and outstanding as of the record date of March 6, 2012 (the “Stock Dividend”).The payment date for the Stock Dividend is March 6, 2012. The Stock Dividend will increase the number of the Company’s issued and outstanding common stock to 191,400,000, from the current 63,800,000.The Stock Dividend will not affect the number of the Company’s authorized common stock or its par value, which remain at 750,000,000 and $0.001 par value per share, respectively. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLATA RESOURCES, INC. a Nevada Corporation Dated:March 6, 2012 /s/ Dexter R. Caliso Dexter R. Caliso, Chief Executive Officer 3
